Citation Nr: 1512096	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for right tibial stress changes prior to May 27, 2014, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for status-post left distal tibial stress fracture and left tibial stress changes prior to May 27, 2014, and to a rating in excess of 10 percent thereafter.

3.  Entitlement to assignment of a 10 percent evaluation for multiple nonservice-connected disabilities under 38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In pertinent part, that decision assigned initial noncompensable (zero percent) ratings for the Veteran's bilateral tibial stress disorders of the lower extremities, effective from January 28, 2011.  He appealed, contending that higher ratings were warranted.  He did not disagree with the effective date assigned for these disabilities.  Thereafter, an August 2014 rating decision assigned compensable ratings of 10 percent for both disabilities, effective from May 27, 2014 (date of VA examination).  The case remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board has construed these issues on the title page to reflect this development.

In November 2013, the Board remanded this case for further development, to include a new VA examination of the Veteran's service bilateral tibial disabilities.  Such examinations were accomplished in May 2014 and October 2014, and, as detailed below, the Board finds they are adequate for resolution of this case.  All other development directed by the July 2014 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record reflects the Veteran has experienced painful ankles due to his bilateral tibial stress disorders throughout the pendency of this case.

2.  The record does not reflect either of the Veteran's service-connected tibial stress disorders is manifested by marked interference of ankle motion or moderate impairment of the tibia or fibula, even when taking into account his complaints of pain.

3.  The Veteran's bilateral tibial stress disorders of the lower extremities are his only service-connected disabilities, and the Board's action results in having no disabilities rated as noncompensable during the pendency of this case.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for right tibial stress changes prior to May 27, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 and 5271 (2014).

2.  The criteria for an initial 10 percent rating for status-post left distal tibial stress fracture and left tibial stress changes prior to May 27, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 and 5271 (2014).

3.  The criteria for a rating in excess of 10 percent for right tibial stress changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 and 5271 (2014).

4.  The criteria for a rating in excess of 10 percent for status-post left distal tibial stress fracture and left tibial stress changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 and 5271 (2014).

5.  The Veteran's appeal for a 10 percent rating based on multiple, noncompensable, service-connected disability under 3.324 is dismissed as a matter of law.  38 C.F.R. § 3.324 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board notes, however, that the Veteran's appeal regarding his bilateral tibial stress disorders of the lower extremities originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in regard to these claims is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

The Board also notes, with respect to the 38 C.F.R. § 3.324 claim, that for the reasons stated below it must be denied as a matter of law.  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 5-2004 (July 23, 2004).

VA's duty to assist is applicable to the Veteran's appeal regarding the bilateral tibial stress disorders of the lower extremities, and the Board finds this duty has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which shows symptoms of these service-connected disabilities that are not reflected by the evidence already of record.  In fact, he indicated in October 2014 statement that he had no additional evidence to submit.  He has also indicated that no hearing is desired in conjunction with this appeal.  Moreover, he was accorded VA medical examination in June 2011, May 2014, and October 2014, which evaluated his service-connected bilateral tibial stress disorders.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated either disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - Tibial Stress Disorders

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).   

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board notes the record reflects the Veteran has experienced painful ankles due to his bilateral tibial stress disorders throughout the pendency of this case.  For example, he reported mild stiffness and very minimal discomfort occasionally on the anterior lower shins at the June 2011 VA examination.  As part of his September 2011 Notice of Disagreement, he indicated that he experienced recurrent pain and discomfort in his ankles.  He reported aching pain to the bilateral lower legs, pain usually beginning with brief period of 2 minutes walking, at the May 2014 VA examination.  Similarly, at the October 2014 VA examination he reported aching pain to the bilateral lower legs/tibias that radiates to the bilateral ankles; that the pain was associated with standing and walking for more than 2 minutes; and that he also experienced stiffness and swelling sometimes around the bilateral ankles.

In view of the foregoing, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable to this case.  Moreover, the record reflects the 10 percent evaluations for both disabilities were assigned from May 27, 2014, due to evidence of painful ankles.  As the record reflects such symptomatology has been present throughout the pendency of this case, the Board finds no reason why the 10 percent evaluation should not be assigned prior to that date.  Further, the Board reiterates the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Consequently, the Board concludes that a 10 percent rating is warranted for both the right and left tibial stress disorders prior to May 27, 2014.

The Board further finds that a rating in excess of 10 percent is not warranted for either the Veteran' bilateral tibial stress disorders of the lower extremities.

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a.  This Code does not provide for a rating in excess of 20 percent.

The Board acknowledges that terms such as "mild," "moderate," and "severe" are not explicitly defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In evaluating the ankle motion, the Board notes that normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Here, a thorough review of the record does not reflect the Veteran has marked limitation of either ankle even when taking into account his complaints of pain.  For example, the June 2011 VA examination found the Veteran to have full range of bilateral ankle motion.  Additionally, repetitive testing was done in an effort to stimulate impairment during flare-ups, and there was no change.  Similarly, the more recent October 2014 VA examination found the Veteran to have normal range of motion for both ankles, with no change in dorsiflexion or plantar flexion after repetitive testing.  The May 2014 VA examination noted range of motion of the knees - which were indicated to be normal - but no specific range of motion results for the ankles.  

In short, both the June 2011 and October 2014 VA examinations indicated the Veteran had normal range of motion for both ankles, and that there was no additional limitation of motion after repetitive testing.  None of the other evidence of record indicates specific range of motion findings that would warrant a finding of marked limitation thereof, even when taking into account the complaints of pain.  Therefore, a rating in excess of 10 percent is not warranted for either the right or left tibial stress disorder under Diagnostic Code 5271.

The record reflects the RO also considered Diagnostic Code 5262 which provides criteria for impairment of the tibia and fibula when evaluating these service-connected disabilities.  Under this Code, malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

A thorough review of the record does not reflect either of the Veteran's service-connected tibial stress disorders is manifested by moderate impairment of the tibia or fibula, even when taking into account his complaints of pain.  For example, the June 2011 VA examination noted there was no scar formation, adhesions, tendon damage, bone joint or nerve damage, no change in muscle strength; no noted muscle herniation; no loss of muscle function; and that there was no joint function affected.  The May 2014 VA examination indicated that both knees had normal muscle strength (5/5) with no evidence of instability.  Similarly, the October 2014 VA examination indicated that both ankles had normal muscle strength (5/5) with no evidence of instability.  Both of the 2014 VA examinations noted the Veteran did not use any assistive devices.

In short, the evidence of record indicates little or no functional impairment due to the Veteran's service-connected bilateral tibia stress disorders of the lower extremities other than complaints of pain.  As such, a rating in excess of 10 percent under Diagnostic Code 5262 is not warranted in this case.

No other Diagnostic Code appears applicable to the Veteran's service-connected disabilities.  

For these reasons, the Board finds the Veteran is entitled to a compensable rating of 10 percent prior to May 27, 2014, for both his right and left tibial stress disorders; but is not entitled to a rating in excess of 10 percent for either disability.  In making this determination, the Board took into account the Veteran's complaints of pain and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; as well as the potential applicability of "staged" rating(s) pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a thorough review of the record does not indicate any distinctive period(s) where either disability met or nearly approximate the schedular criteria for a rating in excess of 10 percent even when taking into account his complaints of pain.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009.

In this case, the Board finds that the rating criteria contemplate the symptomatology of the service-connected bilateral tibial stress disorders of the lower extremities.  As detailed above, the record reflects these disabilities are productive of pain, manifestations that are contemplated in the rating criteria.  Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 require that impairment attributable to pain be taken into account when determining the appropriate schedular rating.  Therefore, to consider such impairment for an extraschedular evaluation would be against the prohibition against pyramiding found at 38 C.F.R. § 4.25.  Further, there does not appear to be other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes the rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not demonstrate, nor does the Veteran contend, he is unemployable due solely to his service-connected disabilities.  Therefore, no further discussion of entitlement to a TDIU is warranted in this case.

Analysis -- 38 C.F.R. § 3.324

The law provides that where a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10 percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324 .

In this case, the Veteran's bilateral tibial stress disorders of the lower extremities are his only service-connected disabilities.  By virtue of the Board's action in this case, compensable ratings of 10 percent have been assigned for both disabilities from the date of the initial grant of service connection.  Consequently, he has no service-connected disabilities rated as noncompensable which would entitle consideration of 38 C.F.R. § 3.324.  As there is no legal basis to warrant consideration of 38 C.F.R. § 3.324, the matter is dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

An initial 10 percent rating for right tibial stress changes prior to May 27, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial 10 percent rating for status-post left distal tibial stress fracture and left tibial stress changes prior to May 27, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent rating for right tibial stress changes is denied.

A rating in excess of 10 percent rating for status-post left distal tibial stress fracture and left tibial stress changes is denied.

A 10 percent rating based on multiple, noncompensable, service-connected disability under 38 C.F.R. § 3.324 is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


